Citation Nr: 1615275	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-38 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to August 10, 2011, in excess of 20 percent from August 10, 2011 to May 22, 2014, and in excess of 40 percent from May 23, 2014, for the service-connected residuals of injury to the thoracolumbar spine, scoliosis with degenerative disc disease. 
 
2.  Whether new and material evidence has been submitted to reopen service connection for a left knee disability. 
 
3. Entitlement to service connection for diabetes mellitus, type II. 
 
4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and J.B.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

 The Veteran served on active duty from November 1962 to October 1964. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008, May 2010, and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified during an August 2010 Travel Board hearing before a Veterans Law Judge who is no longer employed at the Board.  A hearing transcript is of record.  The Veteran was afforded the opportunity to testify at another hearing before a Veterans Law Judge of the Board.  In July 2015 correspondence, he elected to testify at another Board hearing.  

The Board remanded the appeal in August 2011 for additional development.  The appeal was remanded again in August 2015 to schedule the Veteran for a Travel Board hearing consistent with his July 2015 request.  The Veteran was scheduled for, and provided testimony at a November 2015 Travel Board hearing before the undersigned Veterans Law Judge.  Unfortunately, February 2016 correspondence shows that due to technical difficulties, the Veteran's complete testimony is not available, and an additional remand is required in this case

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in a February 2016 letter, the Veteran was notified that due to technical difficulties, complete testimony from the November 2015 Travel Board hearing is not available on the Digital Audio Recording System and a transcript was not produced.  The Veteran was afforded the opportunity to testify at another hearing, and in February 2016 correspondence, he indicated that he wanted to appear at another Travel Board hearing.  Because Travel Board hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 
38 C.F.R. § 20.704(a) and (c) (2015).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a Travel Board hearing before a Veterans Law Judge of the Board.  The AOJ should send notice of the scheduled hearing to the Veteran at his current address of record, a copy of which should be associated with the record.  Thereafter, the case should be returned to the Board for further appellate review, as appropriate.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




